Citation Nr: 0533452	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-31 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury, to include rib and vertebral fractures.  

2.  Whether the veteran is eligible for Department of 
Veterans Affairs (VA) educational benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to March 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the VA Regional Office (RO) in 
Manila, the Republic of the Philippines.  The veteran is 
unrepresented in his appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for residuals of a 
back injury, to include rib and vertebral fractures.  He 
asserts that he sustained the alleged fractures when he was 
attacked by a fellow serviceman, who held him down and hit 
his back multiple times.  The veteran recalls that he did not 
receive medical treatment for his injuries and that following 
service, he just "put up" with the pain because he was 
preoccupied with his severe psychiatric problems, which 
resulted in his discharge from service.  

A review of the record shows that in its February 2003 rating 
decision, the RO denied service connection for fractured ribs 
and backbone on the basis that the veteran's service medical 
records did not show any treatment for rib or spinal fracture 
but rather only showed a contusion to the left chest wall 
sustained while playing basketball.  The RO also found that 
the veteran's discharge physical examination showed no 
abnormalities and the post-service VA treatment records and 
examination reports included no complaints or treatment 
related to a the alleged injuries.  

Upon review of the veteran's service medical records, the 
Board notes that in addition to treatment for a chest wall 
contusion in September 1986, the veteran gave a history in 
June 1987of injuries sustained one month earlier while 
cleaning bulkheads, when a shipmate hit him in the back and a 
fellow serviceman had punched him in the back with his elbow.  
The veteran reported low back pain of three days duration 
with radiation to the rib area and he expressed a concern 
that he may have sustained a broken bone.  On examination 
there was tenderness to T-10, with pain on palpation.  The 
assessment was musculoskeletal back pain.  The veteran was 
seen for follow-up three days later, and an examination at 
that time revealed mild tenderness to palpation over spinous 
processes T4 and T5 and over the ribs on the left from T8 to 
T10.  The assessment was status post minor blunt trauma to 
ribs one month ago and minor musculoskeletal pain.  

Additional service medical records show that the veteran was 
hospitalized in October 1987 for evaluation of psychotic 
symptoms.  The History and Physical Examination report 
pertaining to that admission shows that he gave a history of 
the onset of low back pain two weeks earlier.  Remaining 
service medical records pertain to continuing hospitalization 
and medical evaluation board proceedings relating to the 
veteran's schizophrenia, which resulted in his discharge from 
service in March 1988.  

Post-service VA treatment records and hospital summaries 
almost exclusively relate to the veteran's service-connected 
schizophrenia, for which a 100 percent schedular rating has 
been in effect from July 1992.  

In view of the veteran's reports of continuing pain in his 
back and ribs, including problems sleeping on the left side 
because of painful ribs, and the service medical evidence of 
a relevant injury, it is the Board's judgment that the 
veteran should be provided a VA orthopedic examination that 
includes an opinion on the etiology of any disability of back 
and/or ribs that may be present.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  

Turning next to the other issue on appeal, in letters 
received at the RO in August 2003, the veteran claimed 
entitlement to VA educational assistance.  In a letter dated 
in September 2003, the RO notified the veteran that 
eligibility for VA educational assistance generally expires 
10 years from the date of last discharge or release from 
active duty but that, under special circumstances, the ten-
year period may be extended.  The RO determined that the 
veteran was no longer entitled to VA educational assistance 
because he was discharged from service in March 1988.  In 
November 2003, the RO received a letter from the veteran in 
which he expressed his disagreement with that decision, 
arguing that his service-connected psychiatric disability 
interfered with his ability to apply for and use those 
benefits.  

The Board finds that the November 2003 correspondence from 
the veteran constitutes a notice of disagreement with the 
denial of his eligibility for VA educational assistance of 
which he was provided written notice in September 2003.  
38 C.F.R.§§ 20.201, 20.302(a) (2005).  No statement of the 
case has been issued on this matter.  In light of the present 
procedural posture of this issue, the Board is obligated to 
remand the issue for proper development, to include issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and provide him with notice of the 
evidence necessary to substantiate his 
claim of eligibility for VA education 
benefits based on having been prevented 
from pursing his chosen program of 
education before the expiration of his 
period for use of entitlement because of 
his service-connected psychiatric 
disability, and the AMC should notify the 
veteran what evidence he should  provide 
and notify him what evidence VA will 
obtain in compliance with 38 U.S.C.A. 
§ 5103 and 5103A.  

The AMC should request that the veteran 
provide any evidence in his possession 
that pertains to his claim of eligibility 
for VA education benefits as well as any 
evidence in his possession that pertains 
to his claim for service connection for 
residuals of a back injury, to include 
residuals of vertebral and rib fractures, 
provided that evidence has not been 
furnished previously.  See 38 C.F.R. 
§ 3.159(b).  

2.  Then, the AMC should arrange for a VA 
orthopedic examination of the veteran to 
determine the nature and etiology of any 
current back or rib disability that may 
be present, to include residuals of 
vertebral or rib fractures.  Following a 
review of the record, including the 
veteran's service medical records that 
show back and rib complaints in June 
1987, and a history of having been 
punched and hit in the back by a fellow 
serviceman a month earlier; the physical 
examination and any tests that are deemed 
necessary, the examiner should  determine 
if the veteran has any current back 
disability or old rib and/or vertebral 
fractures and, if so, provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that such disability is linked to an in-
service injury, to include the blunt 
trauma sustained in June 1987.  

The clinician is also requested to 
provide a rationale for any opinion 
provided.

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the examination 
report.  

3.  Then, after undertaking any 
additional development warranted by the 
state of the record, the AMC should 
readjudicate the claim for service 
connection for residuals of a back 
injury, to include rib and vertebral 
fractures.  If the claim remains denied, 
the AMC should issue a supplemental 
statement of the case that addresses all 
evidence added to the record since the 
September 2003 statement of the case.  
The veteran should be provided an 
appropriate opportunity to respond.  

4.  In addition, after undertaking any 
additional development warranted by the 
state of the record, the AMC should 
readjudicate the veteran's eligibility 
for VA education benefits.  If the claim 
remains denied, the AMC should issue a 
statement of the case on the appeal 
initiated by the veteran from the 
September 2003 RO determination on that 
matter.  The veteran should be clearly 
advised of the need to file a timely 
substantive appeal if he wishes to 
complete an appeal from that 
determination.  

After completion of the action outlined above, the case 
should be returned to the Board, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

